Citation Nr: 0607761	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis, lumbosacral spine.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for sensorineural 
hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for vascular disorder.

6.  Entitlement to service connection for lung disease.

7.  Entitlement to service connection for flat feet and 
frostbite residuals.

8.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had verified active service from March 1943 to 
March 1946 and October 1961 to August 1962, with a period of 
service in the Air National Guard of Florida from June 1953 
to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

A hearing was scheduled for March 9, 2006, by means of video 
teleconferencing.  Unfortunately, an equipment failure 
prevented the scheduled hearing from being held, resulting in 
the need to reschedule the veteran for another 
videoconference hearing before a Veterans Law Judge at the 
RO.


Accordingly, the case is REMANDED for the following action:

Please schedule the veteran for a hearing 
at the RO in Louisville, Kentucky, by 
means of video teleconferencing before a 
Veterans Law Judge sitting at the Board 
in Washington, D.C.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the claims folder.


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


